1
                                                                                                  Hon. Timothy W. Dore
                                                                                                  In Proceedings Under
2                                                                                                           Chapter 7
                                                                                                  Hearing Date: April 23, 2021
3                                                                                                    Time: 9:30 AM
                                                                                                  Response Date: April 16, 2021
4                                                                                                    Location: Telephonic
5

6

7                                                    UNITED STATES BANKRUPTCY COURT
                                                     WESTERN DISTRICT OF WASHINGTON
8
        In re                                                                                     Case No: 20-12450 TWD
9
        Beverly Jane Cary,
10                                                         Debtor(s),                             DEBTOR(S)’ MOTION TO CONVERT CASE
                                                                                                  UNDER CHAPTER 7 TO CASE UNDER
11                                                                                                CHAPTER 13

12
                                                                                       NOTICE
           PLEASE TAKE NOTICE Debtor(s) motion is seeking TO CONVERT CASE UNDER
13    CHAPTER 7 TO CASE UNDER CHAPTER 13. IS SET FOR HEARING as follows:
        JUDGE: Timothy W.                       Dore
14
        PLACE:          Telephonic                                                              TIME:   9:30 AM
15      Dial: 1-888-363-4749
        Enter Access Code: 2762430#                                                             DATE:   April 23, 2021
16      Press the # sign
        Enter Security Code when prompted: 5334#
        Speak your name when prompted
17
              IF YOU OPPOSE the Motion, you must file your written response with the court
18    clerk, and deliver copies to the undersigned NOT LATER THAN THE RESPONSE
      DATE, which is April 16, 2021.
19
            IF NO RESPONSE IS TIMELY FILED AND SERVED, the Court may, in its discretion, GRANT
      THE MOTION PRIOR TO THE HEARING WITHOUT FURTHER NOTICE, and strike the hearing.
20

21

22
      DEBTOR(S)’ MOTION TO CONVERT CASE                                                                 Law Office of Mark McClure, P.S.
      UNDER CHAPTER 7 TO CASE UNDER CHAPTER                                                                1103 West Meeker Street, Ste 101
23    13 -- 1                                                                                                     Kent, WA 98032
      c:\users\ian\appdata\local\temp\nitropdf\nitrosession3136\motion ch 7 to ch 13                              (253) 631-6484
24    ii_4040ed6a.doc




25
     Case 20-12450-TWD                               Doc 22               Filed 03/23/21           Ent. 03/23/21 14:38:49        Pg. 1 of 2
1
                                                                                   MOTION
2
                    Pursuant to 11 U.S.C. § 706(a), the above named Debtor requests this court to
3                   convert this case under Chapter 7 to a case under Chapter 13, and as grounds
                    states as follows:
4
                    1.             An order for relief under Chapter 7 of the Bankruptcy Code was entered
                                   on September 25, 2020;
5
                    2.             While a discharge was entered in the Chapter 7 on December 23, 2020,
6                                  Debtor agrees that none of the creditors should be barred from filing
                                   claims in the converted case nor be barred from distributions because of
7                                  that discharge;
                    3.             The trustee has not indicated a willingness to abandon Debtor’s home
8                                  even though all equity was fully exempted;

9                   4.             No parties have obtained an Order for Relief From Stay;
                    5.             Debtor is eligible to be debtors under Chapter 13 of the Code and desires
10                                 to convert this case to a case under that chapter; and
                    6.             The case has not been converted under 11 U.S.C. § 1112, or § 1208, or §
11                                 1307.
12            WHEREFORE, the Debtor prays that this court convert this case under chapter 7
      to a case under Chapter 13 of the Bankruptcy Code.
13
                                   DATED: March 23, 2021
14                                                                                               /S/ Mark C McClure
                                                                                                 Mark C. McClure, WSBA # 24393
15                                                                                               Attorney for Debtor(s)

16

17

18

19

20

21

22
      DEBTOR(S)’ MOTION TO CONVERT CASE                                                        Law Office of Mark McClure, P.S.
      UNDER CHAPTER 7 TO CASE UNDER CHAPTER                                                       1103 West Meeker Street, Ste 101
23    13 -- 2                                                                                            Kent, WA 98032
      c:\users\ian\appdata\local\temp\nitropdf\nitrosession3136\motion ch 7 to ch 13                     (253) 631-6484
24    ii_4040ed6a.doc




25
     Case 20-12450-TWD                               Doc 22               Filed 03/23/21    Ent. 03/23/21 14:38:49      Pg. 2 of 2
